CQS€ 52 19-CV-Ol 140gll_

‘ '\ 1 l;.'
The .IS 44 civil cover §ll`eet land lhq
providedb Fy local rules Dl cou:t.
purpose 01nitiati11gthe`inil1d0c

15 44 (11¢\1_1)61111

 
  
   
  

'E[.

     

LD&C&W'“
rmation contained herein neither replace nor sup |emen£ the t`111n and semce 01 pleadings or o mr apers as re uire by law, except as
nited States in eptembet 1974 ts required for the use ofthe ierk of Court lof the

orm, approved by the judicial Conferenee of the
(SE11‘1NS111U(."1101\1.&'0NN11‘ \"11’/1(;11' 01 111'!$1`()111»1.)

ll
R SHE

FilEdTOS/J_S/J_Q Pag

152

 

 

 

l. (a) PLAINT!F" 1==:\;
DEBBlE BARON

 
    

(b) County of Residence of First Listed Plaintit`t`
(1:`,\’(,'/1`1'"1"1']\1" U.S. Pl'./ll'N'n".l.l;`/;'(

(C) Afforne S (1`11'1111'\'11111¢ Acld:e.v.s 011111"¢'.'¢'1)1'111111.Nirmbel}
SAlVl U E L A. lO N,E

1845 WALNUT STREET SU|TE 1199
PHlLADELPHlA, PA 19 03 \

DE.FE.NDANTS

NOTE:

AltOTnC)/S (l_'me)n'n)

 

County of Residence ofFirst Listed Defendant
(11\1 11.§. 1111111\11‘111‘1?¢ 'A.W£S ()N ,Y)

lN L.AND CONDEMNATEON CASES, USE T E L.OC`ATION OF
THE TRACT OF LAND lN\/OLVED.

 

NI

      
 

   

THA[V| PTON

 

ll. BASIS OF JUR[S lCTl N (1"1'01.'1: 1111 ".\"'1`11()111.' Ho,r ()nfy)

 

(1'"(11' 1')1`1'1.*1'.1'1`1_1’ (`a.\'e.\‘ ()111{11)

llI. ClTlZENSHlP OF PR:NCIPALJ PART]ES(!’.':H.'¢ cm ",\"'1'11()r1e 80.\§1?11'1’1'¢111)11'[{

amf 1’)111.* an_hw' De_femim)r)

 

 

   

    

 

 

 

 

 

 

 

13 | U.S. Go\'emlnent 25 3 Federa| Questien PTI" DEF PTF DEE`
I’iaintiff (1.'..5'. (Fr)\'emmener a I’arry) C`itizen ol`This Stme 0 | D l lncoiporaled or Prz`ncipa| Place Cl 4 |‘J 4
ol` Business ln This Sla|e
13 2 U.S. Ge\'emmenl 4 E)iversity Citizen oFAnother S1a1e Cl 2 Cl 2 lncorpora\ed and Prine:`pal Place El 5 13 5
Defendant (I)r:lic~are Cr`rizen.\-h:'p ofPar'lic.\' 111 112111 111') of Business 111 Anos|\er Sla\e
Citizen or Subjcct cfa 13 3 Cl 3 Foreign Nalion U 6 Ci 6
For§§'gn Countly
§V. NATURE OF SUIT (1’1:1¢€ mr “"X 11710111: an Um')) Click here for: Nature 0 "Suit Cntle Descr:' 111011§.
l=-` CON'E`RAC--"l`= 1' -TORTS" `-'FORFE]TUREIPENALTY -' ` `BANKRUPTCY" " -‘ ' '1'- '-'OTHER:ST'ATUTES
5 lll] l11sura11ce PERSONAL. INJURY PERSONAL. iN.|UR\’ Cl 625 Drug Re|ated Seizure ij 422 Appeal 23 USC 158 |J 375 False C]aims Acl
C| 120 Marine C] 310 Airp|ane ij 365 Personal lnjm‘y - 0E`Pro;)e11y 2| USC 881 fl 423 Wit|\dmwai 13 376 Qui Tarn (3l USC
ij 130 Mi§ler Act D 3l5 Airp]ane Predncl Prodllcl Liability Cl 690 01l1e1' 28 USC |5'1‘ 3729(11))
13 140 Negotl`abie lnstrumen: l.iabill't)l |:l 362l i-lealih Care." CJ 400 State Reapporlionmenl
l`_'} l50 Reco\'ery of`O\1erpaymem El 320 Assaull, L,ibel & P]1an11a1:e1111ca| PROPERTY'R[GHTS ' '- - 13 4 l0 Ale\:`trnst
& El!forcelrlel§i of`}udgmem Slanrler Personal lnjuly D 820 Copyrights D 430 Banks and Bank:'ng
['J l5l Medicare Ac\ n 330 Federal Emp£oyers' Pwdtlct liability 53 830 Paten¢ |:3 450 Ccnnlnerce
0 152 Reco\'ery uf`Def`anlted liability E'l 368 Asbestos Persona§ il 835 Patene - Abi)re\'ialed EJ 460 Depedation
Sludenl Loans CI 340 Marine lnjllly Product New Drng 1\pplical:`r)11 |:J 470 Rz\cketeer |nlluenced and
(Excludes Vete:'zms) ij 345 Marine Prt)l.luet Liability Cl 840 Tradcmark Comlpl Org,anizatiotzs
O 153 Recr)vel}' of`O\'erpaynlem Listhiliry PERSONAL PROPERT‘|' ' LABOR "`SOCIAL`SECUR\TY ': L`J 480 Collsulner{,`redl1
of Veteran‘s Beneii%s D 350 Me!or Ve|liclc lj 370 Olher F1'aud fl 710 Fair Lal)ozF Slandards E:l 86| HIA {1395ff`| [J 490 C`abfe¢‘$al TV
13 160 Stockholders’ Suits CF 355 Motor Vel\icle El 371 'l`rmh in Lending Act U 862 Black L1111g(923) Cl 850 Secun`tiestenunedl`liesf
1:1 1911 0111111€0111111¢1 Pmducr Liabiliry n 380 0111¢1 Perseual 1120 Lahm-1111111111ge111e111 13 363 nl\\'CfDJ\vw 1405(1:)1 Excalange
C} 195 (‘onlmcl Prodl:ct Liabi|ity l`,l 360 Other Persona| ]"ropeny Damage Re|ations 13 364 SSID Tir|e X\"l Cl 890 Oll1er Sta\utury Aclions
El

l96 Franchise E:l 385 Prop€lty Dalnagc

Pmduct Lirll)l§ity

lnjury
D 362 Persona§ injucy -

140 Railway Lal)or ACE
l'_“l '»'5| l"a\nz'l}l and Mediea|
eave Acl

 

 

Medlcal Ma]practice
ClV'Il'f-RIG'HTS 5 '?`PRISONER PETITIONS":

   

l" .':'.'."RF.AL:PRGPERT.Y

 

llzer Lrtbor L.itigatiun

 

ij 250 Lnnd Comiemnation
Cl 220 Foreclosure
CI 230 Renl Lease & Ejectment

D 440 Othes' Ci\'il ng¥\ts Hnbeas Curpus:
D 441 Votlng ij 463 Alien Detainee
ij 442 E111pl0y111el11 5 l0 Molions 10 Vacale

fl 240 T011s 10 Lsmd D 443 }E011Si11g/ Senlcncc

Cl 245 '[`011 Producl liability Accommodntions 530 Gencral

Cl 290 AI| 01|1¢1' Reat Property D 445 Amer. w."Disahilities ~ 535 Dealh Pena|ly
Emp|eylrlem Ollu:r:

D 446 Amer. \v/Disahilities -
Otl\er
13 448 Edncaiion

540 M:z:ld:nnus & Olher

550 Civil Righls

555 E’rison Condilion

560 Civs`l De%ainee -
Colz€litioas 0¢`
Conl'melnent

E:l
53
C.`l
CJ
C]
l:l
l:l

 

 

 

   
 

lnpioyee Retirement
ncome Seculity Act

U 865 RSl (405(§,))

 

: '--':I"EDERAL' -"I`AX SUlTS 3.

 

 

" "':`lMMlGRATlON -` 'f

 

Cl 462 Naeuralization Appficatl`on
[] 465 Otller l111111ig1'ati011
Actl`ons

 

 

EJ 870 Taxes (U.S. Plainl:'l`f
or Del`endunt)

D 87| lRS_Thirci [-"ar£y
26 USC 7609

 

IJ 891 Agricultural Acts

U 893 Env:`ronlnemal Mattel's

l:] 895 Freer§oln eflnf`onnatinn
Acl

l:] 896 Arbiiratiun

Cl 899 Adlni:listmlive Procedure
1\ctheview or Appenl of
Agency Decision

C'.l 950 Cons¢itulionality Df`
Stale Slatutes

 

V. ORI IN (l’fac'e wl “.\"'111()110190.\' ()11{1')

 

 

H Origi a|_ El 2 Removcdf`rom Cl 3 Remancfedl`rom 13 4 Reinstaled or Cl 5 T[ansferred from l:l 6 Mu|tidis£riet EJ 8 Mu]tidistricl
Proc edlng State Court Appe||ate Ceurt Rcopened Ano¢her Di$lricl litigation » Litigatinu ~
(1;)¢¢-1,[1) Transl`er Direct Fi§e
\e/ Cite the U. S. Cs`vil Statute under which you are t`i|mg(1)1»1101mem111111111)11111111111111.».111111¢11 1111-111111)\
ERlSA
VI' AUSE OF ACTION Briefdescriptic)nul`cause:
FA|LURE TO PAY BENEFITS /f

 

 

VII. REQUESTED lN l:l CHECK 11= THIS 13 1\ CLASS 1\CT10N

DEMAND $

CHECK YES only irdemandej 111 cc;)mamc;

 

 

 

COMPLAINT: UNDER RULE 23, F-R-Cv-P- 111RYDEMAND: 51 v s No
Vlll. RELA'I`ED CASE S
IF. ANY ( ) (.S'ee 111.1'1‘1'111311'1')11.19: \/
IUDGE 7 77 ii 77 _ _DOCKET NUMBER _ _ _ 7
DATE SIGNATURE OF A'['l'ORN RECO
03/1212019 /U § A

 

F()R OFFICE USE ONLY

RECE|PT 11

AMOUNT APPLYING lFP

.lUDGE

MAG }UDGE

 

 

  
 

ase 5:19-0\/- 01140 -drhr$sd&®£tul:s®lni'rizrcEitQ£lrr$B/l$/l$? PHQ OfCZZ/w // 9/©
ron THE. EASTERN r)rsi mci 0r r’sts\'rJvArvrA c,

‘ DES|GNATION FORM
(ro be used by counsel or pro se pior`m'[`ffm indicate tire category Q/`rhe cosefor' the purpose ofassigm)rerrr lo rhe appropriate caiencr'ary

Addressofp;aimiff: 1003 Pawnee Street, Beth|ehem, PA 18015

 

Addl.essomefendam: 827 Hausrnan Road, A|ierrtovvn, PA 18104

 

827 Hausman /\Road, Al|entown, F’A 18104

Piace of Accident, Incident or rl`rarnsr;lction:

 

 

RELA rec CASE, m Arvr/.» (N @/ 4_ »
Case Ntrmber: Jtrdge: Date Terrninated:

Civii cases are deemed related when Yes rs answered to any ol`tEre Following\lesumf/ qt

l. ls this case related to property included in an earlier numbered suit pending or within one year Yes E No-
previously terminated action in this court?

2. Does this case involve the same issue of`l`act or grow out of`the same transaction as a prior suit Yes i:| No
pending or within one year previously terminated action in this court?

3. Does this case invoEve the validity or infringement ot`a patent already in suit or any earlier Yes [:| No
numbered case pending or within one year previousiy terminated action ot` this court?

4. ls this case a second or successive habeas corpus, so ` l security appeai, or pro se civil rights Yes |:l No

case filed by the same individual'?

  
 

   

E certify that, to my knowledge, the within case m is f is not relat
this cor.rrt except as noted above.

DATE 03/12/2019

r .en ing or within one year previously terminated action in

55761

Arror'rrey I.D. # ({fappltcable)

 

A!!orne l-ar-Law / Pro Se Plu.l`n![,[]""_"_/

 

 

CIVIL: (Piace n \i in one category only)

 

A. F ederal erem'orr Crrses.' B. Dr'versr'rjrr Jrr.r'r'srir'cr'r'vrr Cnses.'
E l. indemnity Contr'ect, Marine Contract, and All Other Contracts I:l l. insurance Contract and Other Contracts
l:l 2. FELA l:] 2. Air‘pEane Personal injury
[:f 3. .lones Act-Personal lnjr.rry l:| 3. Asseult, Defa:nation
ij 4. Antitrost |:] 4. Mar‘ine Per‘sonai injury
E'"F 5. Patent |:| 5. Motor Vehicle Personai injury
i 6. Lebor-Managernent Relations [:| 6. Otlrer Per‘sona| injury (Please specyfv):
l_'_] 7. Civil Rights j:] 7. Prcducts Liability
8. l~labeas Corpus 1:] 8. Products Liabiliry m Asbestos
9. Securities Act(s) Czrses l:] 9. All other Diversity Cases
i(). Sociai Secority Review Cases (P!errre rpecr]jr):
l l. All other Federal Qtrestion Cases E § l S_`A

(Please specrfv).'

 

<i/Er_r

 

 

ARBITRATION CERT[FICA'E`ION
(The effect ofthr`s certification is to remove the case from eligibility for arbitration )

Sarnue| Dion, Esq.

, counsel cf record or pro se plaintiff dc hereby certi|`y:

 

Pnrsuant to bocal Civil Rule 53. 2, § 3{c) (2), that to the best cl my knowiedge and beiiet`, the damages recoverable rn this civil action case
exceed the sum ot`$ESO, 000. 00 exclusive ot` interest and costs:

  

a Relief`other' than monetary damages is souglrt.

DATE: 03/12/2019 _ 557cr

Ai".'crrrey-al-Larr= / Pro Se Pl'airr.'rj§r Ar'ror'rrey r'. D. # (.y`app!r‘cable)

 

NOTE: A trial de novo \vill be a trial by jury only it`there has been compliance with F.R.C.!J. 38.

 

 

 

(.`ir\ 609 (5-‘2018)

Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 3 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CASE MANAGEMENT TRACI |ESIGNATION FORM

    

DEBBlE BARON

CiVlL ACTION
V.
PPL ELEC`|'R|C UTiL|T|ES CORPORA'F|ON
and CiGNA GROUP |NSURANCE and
SEDGWECK CLA||V]S MANAGEMENT

‘No. w ii L?Qi;
SERV|CES. lNC.

ln accordance with the Civil iustice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Forrn in ali civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) ln the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appear'ance, submit to the clerk of court and Serve on
the plaintiff and all other parties, a Case l\/lanagement Tracl< Designation Forrn specifying the track
to which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE l\/IANAGEMENT rI`RACKS:
(a) l-labeas Corpus - Cases brought under 28 U.S.C. § 224l through § 2255. ( )

(b) Social Secur‘ity ~ Cases requesting review of a decision of the Secretary of Heaith
and Human Services denying piaintiff Social Security Benefrts. ( )

(C) Arbitration - Cases required to be designated for arbitration under Local Civii Rule 532 ( )

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special l\/ianagement - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form fora detailed explanation of special
management cases.) (

(f) Standard Management ~ Cases that do not fall into any one of the other tracks

03/12/2019 M Prarnntf

 

 

 

Date Attorney-at-law Attorney for
215-546-6033 215“546“6269 Samu@jdion@aof.com
Hephone FAX Nurn§)er E-Mail Address

(Civ. 660) 10102

MAR l8 ZUIQ

 

f Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 4 of 21

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

 

DEBBIE BARON

V.

PPL ELECTRIC UTILITIES
CORPORATION and CIGNA
GROUP INSURANCE and
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC.

 

CIVIL ACTION COMPLAINT

l. Plaintiff, Debbie Baron, is an adult individual who
resides at 1003 Pawnee Street, Bethlehem, PA 18015.

2. Defendant, PPL Electric Utilities Corporation,
(hereinafter “PPL”) is a corporation which has a place of
business in this District at 827 Hausman Rd, Ailentown, PA
18104.

3. Defendant, CIGNA Group Insurance (hereinafter “CIGNA”),
is a corporation which has a place of business in this District
at l Liberty Place, 1650 Market Street, Philadelphia PA 19192~
1550.

4. Defendant, Sedqwick Claims Management Services, lnc.
(hereinafter “Sedqwick”), is a corporation which has a place of
business in this District at 1801 Market Street. Suite #S,

Philadelphia, PA 19103.

' Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 5 of 21

JURISDICTION
5. Jurisdiction in this matter is appropriately placed in
the United States District Court for the Eastern District of
Pennsylvania as this claim involves a federal question pursuant
to Empioyee Retirement Income Security Act of 19?€ (hereinafter

“ERISA”).

FACTS

 

6. Plaintiff was first employed by defendant PPL as a
Customer Service Representative starting on or about December
21, 1999, and, as an employee, she was entitled to all of the
rights associated with her employment including eligibility for
defendant PPL’s Short Term Disability (hereinafter “STD”) and
hong Term Disability (hereinafter “LTD”) plans.

7. Said STD plan was administered by defendant Sedgwick.

8. Said LTD plan was administered by defendant CIGNA.

9. Since December 29, 2015, plaintiff has been disabled
from working as a Customer Service Representative for defendant
PPL due to a mental breakdown she suffered on or about December
28, 2015 at the workplace which resulted in a worsening of her
depression and anxiety.

10. Plaintiff's treating mental health providers believe

that she will remain disabled for the remainder of her natural

 

- _Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 6 of 21

life for the same reasons she has been disabled from working for

defendant PPL to date.

FACTS CONCERNING STD CLAIM

li. At all times relevant bereto, defendant PPL's STD and
LTD plans were both set forth in writing and were enforceable as
part of the contract of employment between the parties hereto.

12. Pursuant to the said STD plan, plaintiff was entitled
to collect STD benefits on a weekly basis equal to 60% of her
gross weekly wages, because her physician provided proof that
she was unable to perform her job with defendant PPL for a
period of 26 weeks (“the STD period”) following her breakdown on
or about December 28, 2015.

13. So long as plaintiff was disabled pursuant to the
definition of “disabled” in the said STD plan, she was eligible
to apply for and to collect STD benefits during the STD period.

14. Plaintiff received STD benefits for about 16 weeks
through about April 22, 2016, and was denied continuing STD
benefits through about June 28, 2016 by defendant Sedgwick
despite plaintiff's meritorious claim and submission of
supporting documentation by her treating doctors which were
received by the defendant Sedgwick.

15. Needless to say, during the final 10 weeks of the

applicable STD period ending on or about June 28, 2016,

. ,Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 7 of 21

defendant Sedgwick failed to make any STD benefit payments to
the plaintiff.

16. Plaintiff contends that she continued to be entitled
to STD benefits for the complete STD time period of 26 weeks but
that these STD benefits were wrongfully denied by defendant
Sedgwick.

17. Plaintiff exhausted her administrative remedies

available pursuant to defendant PPL’s STD plan.

E`ACTS CONCE]RNING LTD CLAIM_INITIAL 24 MONTH PERIOD

18. Pursuant to the said LTD plan, plaintiff was entitled
to collect LTD benefits on a monthly basis because her physician
provided proof that she was “unable to perform all the material
duties of . . . her §job with defendant PPL}. . .” for a period
of 24 months following the said STD period ending on or about
June 28, 2018 (“the initial LTD period”).

19. So long as plaintiff was disabled pursuant to the
definition of “disabled” in the said LTD plan for the initial
LTD period, she was eligible to apply for and to collect LTD
benefits during this time period.

20. Plaintiff did not receive any LTD benefits for the
first 24 month LTD period, and was denied such benefits by
defendant CIGNA despite plaintiff’s meritorious claim and

submission of supporting documentation by her treating doctors

 

 

. _Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 8 of 21

which were received by the defendant CIGNA.

21. Needless to say, during the initial LTD period,
defendant CIGNA failed to make any LTD benefit payments to the
plaintiff.

22. Plaintiff contends that she was entitled to LTD
benefits for the complete initial LTD time period of 24 months
(from about June 28, 2016 through about June 28, 2018) but that
these LTD benefits were wrongfully denied by defendant ClGNA.

23. Plaintiff exhausted her administrative remedies

available pursuant to defendant PPL’s LTD plan.

FACTS CONCERNING LTD CLAIM-TOTAL DISABILITY PERIOD

 

24. After the initial LTD period, plaintiff was and is
still entitled to collect LTD benefits on a monthly basis
because her physician provided proof that she was “unable to
perform all the material duties of and occupation for which [she
may reasonablyl become qualified based on education, training or
experience, or solely due to Injury or Sickness, he or she is
unable to earn more than 80% of §her] Indexed Covered Earnings

.” through the date of filing of this complaint and for the
remainder of her lifetime (“the total disability period”).

25. So long as plaintiff remains totally disabled as
defined by the said LTD plan, she will continue to be entitled

to collect LTD benefits.

v _Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 9 of 21

26. Plaintiff has not received any LTD benefits for the
total disability period which commenced on or about June 28,
2018, and has been denied such benefits by defendant CIGNA
despite plaintiff's meritorious claim and submission of
supporting documentation by her treating doctors which were
received by the defendant CIGNA.

27. Needless to say, during the total disability period
commencing on or about June 28, 20l8, defendant CIGNA has failed
to make any LTD benefit payments to the plaintiff to date.

28. Plaintiff contends that she was entitled to total
disability benefits since the end of the initial LTD period
which ended on or about June 28, 20l8 and that she continues to
be entitled to such benefits to date, and will continue to be
entitled to such benefits for the remainder of her lifetime, and
these LTD benefits were wrongfully denied by defendant CIGNA.

29. Plaintiff exhausted her administrative remedies

available pursuant to defendant PPL’s LTD plan.

DEFENDANT SEDGWECK IMPROPERLY DENIED STD BENEFITS

 

30. At all times material hereto, Defendant Sedgwick was
in receipt of all medical records through at least August 2,
2016 when it made its decision to deny STD benefits after April
22, 2016.

31. Defendant Sedgwick’s decision was based upon a record

_Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 10 of 21

review performed by its peer reviewer, Tanir Tellioglu, M.D.

32. Dr. Tellioglu was aware that plaintiff was continuing
to undergo psychotherapy at St. Lukes Psychiatric Associates
though at least August 2, 2016, and that on July 12, 2016 (which
was after the STD period), Dr. Walton-Phillips noted a continued
diagnosis of major depressive disorder, recurrent severe without
psychotic features, and that objective testing that day in the
form of a PHQ“Q Adult Depression Test showed a score of 16 which
confirmed “moderately severe depression”.

33. At the level of depression she was suffering,
plaintiff was recommended to be treated with prescription
medication and psychotherapy and was actively doing each.

34. Dr. Telliogu and defendant Sedgwick were aware that
moderately severe major depression is classified as having the
symptoms of mild to moderate depression, but the symptoms are
severe and noticeable and that such episodes of major depression
last an average of six months or longer or remain recurrent in
some people.

35. On or about May 18, 2016, plaintiff's treating
psychiatrists at St. Lukes Psychiatric Associates submitted a
Behavior Health Treating Provider Statement to defendant
Sedgwick which indicated that plaintiff was unable to write a
sentence from dictation, which is a necessary duty of her

customer service job.

_Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 11 of 21

36. The May lB, 2016 Behavior Health Treating Provider
Statement also indicated her inability to math well, which is
also important for her customer service representative job.

37. On June 20, 2016r plaintiff’s treating psychiatrist,
Dr. Elizabeth Walton"Phillips of St. Lukes Psychiatric
Associates, filled out a form which was believed and thus
averred to have been submitted to defendant Sedgwick.

38. Said June 20, 2016 form set forth the reasons why
plaintiff was disabled from her job as a Customer Service
Representative, which included: being unable to perform a
variety of duties; unable to work in stressful or emergency
situations; being unable to follow specific instructions; and
being unable to attain precise limits or tolerances.

39. Said June 20, 2016 form further noted that plaintiff’s
concentration and ability to pay attention were impaired due to
her psychiatric condition, which are skills necessary to perform
her job as a customer service representative for defendant PPL.

40. Defendant Sedgwick and its agents ignored indisputable
evidence of plaintiff's disability including but not limited to
the findings, diagnoses, recommendations and test results of
plaintiff’s treating mental healthcare providers.

41. Defendant Sedgwick acted arbitrarily and capriciously
in denying plaintiff’s STD benefits through the end of the STD

period and abused its discretion by unreasonably denying

`Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 12 of 21

benefits that were due and payable despite plaintiff's good

faith efforts to appeal said denial.

DEFENDANT CIGNA IMPROPERLY DENIED LTD BENEFITS
FOR FIRST 24 MONTHS

 

 

42. Defendant CIGNA received the information in the June
20, 2016 form submitted by Dr. Walton~Phillips and it was part
of plaintiff’s administrative files for her LTD claim.

43. Said June 20, 2016 form set forth the reasons why
plaintiff continued to be disabled from her job as a Customer
Service Representative, which included: being unable to perform
a variety of duties; unable to work in stressful or emergency
situations; being unable to follow specific instructions; and
being unable to attain precise limits or tolerances.

44. Said June 20, 2016 form further noted that plaintiff’s
concentration and ability to pay attention were impaired due to
her psychiatric condition, which are skills necessary to perform
her job as a customer service representative for defendant PPL.

45. On August 23, 2016, defendant ClGNA’s expert, Peter
Volpe, M.D. issued a written report which set forth in part that
“available medical record does not reflect a severity level that
is consistent with the presence of a psychiatric functional
impairment” and “no indication as to whether . . . psychotherapy

sessions with Dr. Walton-Phillips are occurring”, and Dr. Volpe

`Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 13 of 21

based these opinions on records through March 17, 2016 and his
misplaced belief that there was no indication of continuing
treatment between March 17, 2016 and August 23, 2016.

46. lt is believed and thus averred that defendant CIGNA
denied LTD benefits to plaintiff based in large part upon Dr.
Volpe’s faulty reasoning in his August 23, 2016 report.

4?. fn reality, plaintiff’s medical recordsr which were
provided to defendant CIGNA reflected that she did in fact
suffer from a continuing psychiatric functional impairment and
underwent the following psychotherapy and treatment between
March 17, 2016 and August 23, 2016:

a) On March 29, 2016, plaintiff was examined by Dr.

Elizabeth Walton~Phillips of St. Lukes Psychiatric

Associates, who confirmed the continuing diagnosis of

anxious depression and major depressive disorder, recurrent

severe without psychotic features.

b) On April 5, 2016, plaintiff underwent psychotherapy with

Dr. Walton-Phillips.

c) On May 18, 2016, plaintiff underwent psychotherapy with

Dr. Walton-Phillips.

d) On June 14, 2016, plaintiff underwent psychotherapy with

Dr. Walton-Phillips.

e) On July 12, 2016, plaintiff underwent psychotherapy with

Dr. Walton-Phillips, and she indicates a continued

lCase 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 14 of 21

diagnosis of major depressive disorder, recurrent severe

without psychotic features and testing that day indicated

plaintiff suffered from “moderately severe depression” at a

PHQMQ Adult Depression Score of 16.

f) On August 2, 2016, plaintiff underwent psychotherapy

with Dr. Walton-Phillips and indicated a continued

diagnosis of anxious depression and a screening showing

“moderately severe depression” and the narrative stated

that she was having episodes of little interest or pleasure

in doing things, feeling down depressed or hopeless,
trouble sleeping, lacking energy, feeling bad about
herself, and trouble concentrating. And she scored a 14 in
her PHQ~9 Adult Depression Score.

g) On August 9, 2016, plaintiff underwent psychotherapy

with Dr. Walton-Phillips.

48. Although these records were ultimately provided to
defendant CIGNA and were made part of its administrative record
in the LTD claim, Dr. Volpe never reconsidered his opinion nor
did defendant CIGNA reconsider its reasoning in denying
plaintiff's LTD claim.

49. On August 16, 2018, plaintiff sent a letter to
defendant CIGNA as part of the second appeal of her LTD claim
denial, which contained a submission from plaintiff’s treating

psychiatrist, Tania Martinez~Jimenez, M.D. of St. Lukes

,Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 15 of 21

Psychiatric Associates, who set forth on August 7, 2018 that
plaintiff’s major depressive disorder and generalized anxiety
disorder causes her to suffer from depressed mood and affects,
limited judgment and cognitive impairment, which impair her
ability to perform work duties regardless of the work setting.
50. On August 16, 2018, plaintiff sent a second letter to
defendant CIGNA regarding her second appeal of her LTD claim
denial which contained a second submission from Dr. Martinezm
Jimenez who sets forth in part that plaintiff’s major depressive
disorder and ADHD causes her impaired concentration, and
confirmed that plaintiff's level of depression has not improved.
51. In the said second submission, Dr. MartineZ~Jimenez
corrects the misinterpretations of defendant ClGNA’s peer review
expert, Patrick Young, M.D. concerning St. Lukes Psychiatric
Associates 2016 office notes regarding plaintiff, including:
a) Correcting Dr. Young’s misconception that plaintiff's
ADHD would affect her memory and that “intact memory” is
inconsistent with the diagnosis of ADHD.
b) Correcting Dr. Young’s conclusion regarding the St.
Lukes Psychiatric Associate February 20, 2017 office notes
concerning plaintiff did not support plaintiff's inability
to function was erroneous, as the comments in that note
that “[plaintiff's] attention and concentration

difficulties are persistent and her mood continues to be

_Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 16 of 21

depressed” does in fact support her inability to function.

c) Correcting Dr. Young's misinterpretation of the meaning

of “stable” in the record, which actually means that

plaintiff’s level of depression was unchanged.

d) Correcting Dr. Young's misinterpretation of the meaning

of “appropriate affect” in the record, which “is used to

describe a mood congruent affect (in accordance with
described mood which is a subjective measure).

e) Noting that Dr. Young misunderstanding of “stable” and

“appropriate affect” were misinterpreted as resolved

depressive symptoms by Dr. Young.

52. On December 31, 2018, plaintiff sent a letter to
defendant CIGNA containing a letter authored by Eileen Trapp, RN
of St. Lukes Psychiatric Associates, which set forth that Dr.
Martinez~Jimenez returned a call from defendant’s peer reviewer
Dr. Aceveda one day after Dr. Aceveda called to speak to her,
and a message was left for Dr. Aceveda to call back, but he
never did so.

53. Defendant’s peer reviewers engaged in the same conduct
multiple times, in that they call plaintiff’s doctors and
prematurely and falsely conclude that plaintiff's treating
doctors are uncooperative, and then write their reports without
input from plaintiff's doctors.

54. Defendant CIGNA has in its administrative file an

,Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 17 of 21

office note dated January 30, 2017, wherein plaintiff’s treating
physician, Tania C. Martinez~Jiminez, M.D. of St. Lukes
Psychiatric Associates, filled out a form setting forth the
reasons why plaintiff continued to be disabled from her job as a
Customer Service Representative and all other jobs, which
included “experiencing severe difficulties with concentration,
memory and attention that interfere with ability to perform work
duties", and that she could not perform any “temperaments”
listed on the form.

55. Plaintiff provided records to defendant CIGNA from St.
Lukes Psychiatric Associates through at least February 2018 and
her approval of Social Security Disability Benefits dated March
30, 2018, which supported her continuing claim that she is
totally disabled from all jobs and entitled to ongoing LTD
benefits.

56. Defendant ClGNA acted arbitrarily and capriciously in
denying plaintiff's LTD benefits through the first 24 month
period and abused its discretion by unreasonably denying
benefits that were due and payable despite plaintiff's good

faith efforts to appeal said denial.

DEFENDANT CIGNA IMPROPERLY DENIED LTD BENEFITS
AFTER THE FIRST 24 MONTHS

 

 

57. Based upon the forgoing, Defendant CIGNA acted

_ Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 18 of 21

arbitrarily and capriciously in denying plaintiff's LTD benefits
after the first 24 month period and abused its discretion by
unreasonably denying benefits that were due and payable despite

plaintiff's good faith efforts to appeal said denial.

GENERAL ALLEGATIONS

58. Defendants’ denials of STD and LTD benefits were
arbitrary and capricious and were abuses of discretion because
defendant received documents which were made part of their
respective administrative records which showed that plaintiff
was either disabled during the applicable time periods and
through the present.

59. As a result of defendants respective wrongful denials
of STD and LTD benefits to plaintiff, plaintiff received no
benefits since about April 22, 2016 and will not receive
benefits in the future.

60. As a direct result of defendants respective wrongful
refusals to pay STD and LTD benefits to plaintiff, plaintiff has
suffered substantial economic and financial damages.

61. Plaintiff has supplied all necessary medical
documentation to support his STD and LTD claims.

62. There is and was no basis for defendants denials of

said STD and LTD benefits to plaintiff.

, , Case 5:19-CV-01140-.]LS Document 1 Filed 03/18/19 Page 19 of 21

COUNT I- ERISA-FAILURE TO PAX STD BENEFITS

63. Plaintiff hereby incorporates paragraphs 1 through
62 as though fully set forth herein at length.

64. Plaintiff exhausted her administrative remedies by
appealing defendant Sedgwick's denial of STD benefits before
filing suit.

65. This lawsuit was properly filed within the appropriate
four year statute of limitations.

66. As a result of defendants Sedgwick and PPL's failure
to pay STD benefits to plaintiff and their violation of ERISA,
plaintiff has suffered damages for at least 10 weeks' worth of

STD benefits.

COUNT II- ERISA#FAILURE TO PAY LTD BENEFITS FOR FIRST 24 MDNTHS

67. Plaintiff hereby incorporates paragraphs 1 through
66 as though fully set forth herein at length.

68. Plaintiff exhausted her administrative remedies by
appealing defendant CIGNA's denial of STD benefits before filing
suit.

69. This lawsuit was properly filed within the appropriate
four year statute of limitations.

?0. As a result of defendants CIGNA and PPL’s failure to

pay STD benefits to plaintiff and their violation of ERISA,

1 _ Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 20 of 21

plaintiff has suffered damages in the amount of LTD benefits

payable since about June 28, 2016 through about June 28, 2018.

COUNT III” ERISAFFAILURE TO PAY LTD BENEFITS SINCE AFTER THE
FIRST 24 MDNTHS

71. Plaintiff hereby incorporates paragraphs l through
70 as though fully set forth herein at length.

72. Plaintiff exhausted her administrative remedies by
appealing defendant CIGNA’s denial of STD benefits before filing
suit.

73. This lawsuit was properly filed within the appropriate
four year statute of limitations.

74. As a result of defendants CIGNA and PPL’s failure to
pay STD benefits to plaintiff and their violation of ERISA,
plaintiff has suffered damages in the amount of LTD benefits

payable since about June 28, 2018.

WHEREFORE, plaintiff demands judgment against defendants,
and requests the following relief:

a) a declaration pursuant to ERISA that plaintiff is
entitled to all remaining unpaid STD benefits during the 26-week
coverage period;

b) a declaration pursuant to ERISA that plaintiff is

entitled to LTD benefits for the first 24 months of coverage

. Case 5:19-cv-01140-.]LS Document 1 Filed 03/18/19 Page 21 of 21

pursuant to the defendant's LTD Plan;

c) a declaration pursuant to ERISA that plaintiff is
entitled to LTD benefits after the first 24 months of coverage
pursuant to the defendant's LTD Plan;

d) damages in a sum to be determined;

e) interest and costs of suit; and

f) reasonable attorneys’ fees pursuant to 29 USC Section
1132G(1} of ERISA; and

g) such other relief as this Honorable Court deems proper.

/s/Samuel A. Dion

 

Samuel A. Dion, Esguire
Attorney I.D. No. 55761
1845 Walnut Street

Suite 1199

Philadelphia, PA 19103

(t) 215-546~6033

(f) 215-546-6269

Email: samueldion@aol.com
Attorneys for Plaintiff

 

